Citation Nr: 0207526	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
right eye. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from January 1957 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

In a statement dated in January 1999, the appellant requested 
"revision of the 7-31-59 rating decision (38 C.F.R. 
3.105(a))."  In that rating decision, a VA rating board, in 
part, denied service connection for an ear condition; service 
connection was subsequently granted for hearing loss and 
tinnitus.  In its response to the veteran's January 1999 
statement, the RO, in May 1999, continued evaluations for 
these disorders.  The RO, however, did not address the 
question of whether the July 1959 rating decision warranted 
"revision"; that is, it did not consider whether that rating 
action was clearly and unmistakably erroneous such that 
revision is warranted.  This matter is accordingly referred 
to the RO for action as appropriate.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by VA.

2.  Ocular hypertension of the right eye is not shown to be 
of service origin.



CONCLUSION OF LAW

A disability of the right eye was not incurred in or 
aggravated during active peacetime service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

With regard to the requirements of the VCAA, the Board finds 
that VA has satisfied its duty to assist the appellant in 
this claim.  The Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, Statement of the Case, and Supplemental 
Statements of the Case, and information sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  The RO has supplied the appellant with the 
applicable regulations in the Statement of the Case.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 

obtained.  The RO has obtained the appellant's service 
medical records, private medical records, and VA medical 
examination reports.  All relevant evidence identified by the 
appellant has been obtained and considered.  Further, the 
record reflects that this matter was remanded to the RO in 
September 2000 for further evidentiary development.  The 
appellant was afforded VA medical examination in December 
2000 and February 2001.  

With respect to the medical examination and opinion evidence 
obtained on remand, the Board notes that the appellant's 
representative has asserted that the VA medical examination 
reports are inadequate for rating purposes.  Specifically, it 
is asserted that the medical opinions provided therein fail 
to address areas of inquiry specified by the Board in its 
September 2000 remand.  Such failure, it is maintained, 
renders the medical reports and opinions inadequate and would 
necessarily require further remand of this matter for an 
opinion that comports fully with the Board's instructions.  
The Board can not agree with these contentions.  A careful 
and considered review of the subject medical examination 
reports shows the examiner noted a historical review of the 
appellant's treatment, particularly with regard to diagnostic 
evaluation relative to the right eye, in addition to the 
appellant's complaints.  The appellant was afforded further 
evaluation in February 2001 to permit the examiner to review 
diagnostic test results in light of the recorded clinical 
findings.  The VA examiner submitted a comprehensive report, 
which includes a considered assessment of the objective 
clinical findings on examination and resultant diagnostic 
considerations in the appellant's case.  The Board finds that 
the referenced examination reports, in all respects, are 
comprehensive and adequate for rating purposes.  The Boards 
finds no basis to question the integrity or the completeness 
of the medical opinion rendered therein.  Thus, the Board is 
not persuaded the December 2000 and February 2001 VA 
examination reports are inadequate for rating purposes.  
Accordingly, the Board concludes there is no basis to refer 
this matter back to the RO for further development or for 
independent medical examination and opinion. 


Finally, the Board is not aware of any additional relevant 
evidence that has not been associated with the claims file.  
Therefore, no further assistance is required to assist with 
the development of the claim.  Accordingly, the VA has 
satisfied its obligation to notify and assist the appellant 
in this case.


Factual Background

On the examination prior to service, defective vision of the 
left eye (chorioretinitis of the left eye, old) was noted.  
Distant vision of the right eye was evaluated as 20/20.  In 
February 1957, the appellant complained of persistent 
problems with his eyes with decreased vision, pain, and 
burning.  He presented in May 1957 with complaints of a 
burning sensation involving the eyes accompanied by 
headaches.  In June 1957, eye tensions and visuals fields 
were normal.  In August 1957, he was seen with the complaint 
of pain, blurring, and burning associated with his eyes with 
decreased visual acuity.  In January 1958, an assessment of 
conjunctivitis was noted.  When seen in the ear, nose and 
throat clinic in July 1958, visual acuity in the right eye 
was evaluated as 20/20.  

On the separation examination, right visual acuity was 20/20.  
Chorioretinitis of the left eye, old, and defective vision 
was noted.  Intraocular pressure was evaluated as normal.

A June 1959 VA examination was negative for any finding of 
pathology of the eyes.

In October 1961, G. B. C., M.D., reported the appellant was 
last seen by him in February 1961.  At that time, the 
appellant's corrected vision in the right eye was 20/15.  The 
physician indicated the appellant had been treated by him at 
intervals for chorioretinitis and glaucoma of the right eye.


In September 1997, the appellant submitted copies of clinical 
records from his private physician, R. E. H, M.D.  These 
records reference a history of non-granulatomous uveitis of 
the right eye evaluated in November 1953.  At that time, 
right visual acuity was 20/20 uncorrected.  In October 1956, 
the appellant complained that his eyes were inflamed upon 
awakening.  He reported his eyes burned and teared, and he 
experienced headaches.  Examination did not show evidence of 
an inflammatory process.  Corrected visual acuity in the 
right eye was 20/15.  The appellant was seen later in October 
1956, at which time no definite physical findings were noted 
on examination.

When seen at the end of October 1960, the appellant 
complained of small black spots in both eyes for the past two 
days.  Scattered vitreous floaters were noted. Corrected 
visual acuity in the right eye was 20/20.  In early November 
1960, he complained of a black blurry spot in the right eye.  
Right intraocular tension was 38.8.  Follow-up intraocular 
tensions in 1960 were evaluated as 24.4, 19, 41, 34, "OK," 
and tactile tension "improved."  Subsequent findings, 
including intraocular tensions, were recorded through 1982.  
Other records show private treatment of the appellant from 
October 1988 to September 1997.  These reports document 
clinical interpretations for several visual field 
examinations conducted during that period.  Bilateral ocular 
hypertension was diagnosed on several occasions.

In a March 1999 statement, the appellant's treating 
physician, R. E. H. M.D., indicated that the appellant had 
entered service with a pre-existing condition, 
chorioretinitis, secondary to Toxoplasma.  This inflammatory 
condition had already produced significant retinal scarring 
in the left eye and occasional flare-ups involving the right 
eye prior to his entering service.  The appellant reported 
several episodes of "red eye" while in service.  It was the 
physician's opinion that these episodes could very well have 
been associated with intraocular inflammation, uveitis, from 
Toxoplasmosis.  It was noted that elevated intraocular 
pressures are very commonly associated with uveitis, and that 
Dr. C. had documented this to be true with the appellant.  It 
was also noted that the first documented attack after 
discharge was associated with a pressure of 38.8 mm Hg.


The physician further commented that chronic open angle 
glaucoma, the type affecting the appellant, progressed over 
many years with a gradual thinning of the optic nerve 
secondary to elevated intraocular pressure.  He opined that 
the appellant's untreated "red eyes" may have been associated 
with elevated eye pressure and started him on the path of 
gradual nerve damage.  This damage was best assessed by 
measuring the eye pressure and doing peripheral vision 
testing, neither of which was done while he was in the 
service.  Therefore, the claim concerning the right eye is 
that even though the appellant had a documented pathologic 
ocular condition, it was not adequately evaluated and treated 
while he was in service.

More recent private medical records have been associated with 
the claims file.  These records consist of treatment reports 
from Dr. H. dated through 2001, and reference assessments of 
ocular hypertension and open angle glaucoma.

On VA examination in December 2000, the examiner commented on 
the etiology of the appellant's right eye condition.  The 
report indicated that the appellant is being followed by a 
private ophthalmologist for glaucoma, diagnosed in 1959, and 
treated with prescribed medication since approximately 1988.  
The examiner indicated that, based upon an evaluation of the 
results on examination, and the recorded medical history, the 
appellant's right eye condition was diagnostically suggestive 
of either glaucoma or ocular hypertension, noted to be two 
different diseases, but clinically treated in the same 
manner.  In this regard, it was noted that the record showed 
the appellant was evaluated with ocular hypertension until 
approximately 1997 to 1998, after which an assessment of open 
angle glaucoma was made.  The examiner noted that a 
distinguishing factor between glaucoma and ocular 
hypertension related to the cup to disc ratio.  The clinical 
findings of record, dating from 1994 to present, reflect that 
the appellant's cup to disc ratio remained about the same.  
This was not a usual factor in cases of glaucoma.  Overall, 
however, the examiner indicated that the clinical evidence of 
record was insufficient to determine the nature of the 
appellant's right eye disorder.


The appellant was afforded further VA examination in February 
2001, to include diagnostic studies to evaluate changes in 
his visual fields.  In this context, the examiner noted that 
glaucoma is usually diagnosed based upon change in visual 
fields.  In conjunction with this examination, the appellant 
underwent visual field studies, and the results of such 
studies as reported by his private physician were reviewed as 
well.  It was the examiner's finding that the visual field 
studies revealed the right eye was clear of glaucoma defects, 
but did reveal two to three scattered defects not related to 
glaucoma.  

In his assessment, the examiner indicated that the evidence 
did not support a diagnosis of glaucoma.  Rather, he opined 
the appellant appeared to have ocular hypertension, diagnosed 
based on elevated intraocular pressure levels in the eye.  It 
was noted that private medical records show pressure in the 
appellant's eye had fluctuated from 12 millimeters to 19 
millimeters while on medication during the last six to eight 
year period.  The examiner indicated that because these 
measurements were not evaluated during the appellant's period 
of military service, it could not be determined whether 
ocular hypertension was first manifested during service.  He 
indicated, based upon the assembled medical evidence, that 
ocular hypertension was first clinically shown in 1994.

Regarding the medical opinion of Dr. H. concerning the 
diagnosis and etiology of the appellant's right eye disorder, 
the examiner noted that the results of the visual field 
studies conducted in conjunction with the current VA 
examination, and when compared to private medical examination 
reports, do not demonstrate findings that would clinically 
support a diagnosis of glaucomatous visual field defects.  
These records, dated from 1994, were noted to demonstrate a 
history of fluctuation in intraocular pressure treated with 
medication to control.  


Analysis

Applicable regulations provide service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an inservice injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established 

for a secondary condition, that condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448- 49 (1995). 

In this case, the determinative question is one of medical 
causation or, inn other words, whether the symptoms 
identified in service are related to the current disability.  

In reviewing the appellant's claim, the Board observes that 
conflicting medical opinions have been rendered regarding the 
etiology and diagnosis of the appellant's current right eye 
disorder.  Following a careful and considered review of the 
record, the Board finds that the VA examiner's opinion 
regarding the appellant's right eye problem to be more 
probative and persuasive than the opinion of the private 
physician, which related the appellant's right eye problems 
to flare-ups caused by a pre-existing condition of the left 
eye.

First, the VA examiner who rendered the December 2000 and 
February 2001 opinions specifically noted that his opinion 
was premised upon a longitudinal review of the recorded 
medical history, including the appellant's complete service 
medical records and the opinion and statements of the 
appellant's treating physician.  By contrast, the examiner 
who rendered the March 1999 opinion did not state that he had 
reviewed any prior medical evidence.  Moreover, his own 
treatment records for the appellant are dated from October 
1988 to the present.  According to the appellant's 
testimonial evidence, he did not begin seeing his treating 
physician until after the retirement of another doctor.  

Second, the VA examiner indicated that diagnostic test 
results and clinical findings did not support a diagnosis of 
glaucoma.  While the examiner noted that glaucoma and ocular 
hypertension were treated in similar manners, they were 
identified as 

different diseases.  In that context, the examiner was able 
to identify clinical aspects of the appellant's medical 
history that distinguished his symptomatology as clinically 
indicative of ocular hypertension.  A review of the record 
disclosed fairly consistent cup to disc ratio.  Further, the 
visual field studies were free of glaucomatous defects.  The 
examiner observed that a review of visual field studies 
reviewed by Dr. H. likewise showed no glaucomatous defects.  
By contrast, the Board notes that the treating physician 
opined that pre-existing chorioretinitis that had caused 
flare-ups of the right eye during service, which were 
manifested by the episodes of 'red eyes,' "could have" 
represented the onset of increased ocular pressure that 
subsequently developed into a gradual thinning of the optic 
nerve.  As a result, the appellant sustained nerve damage 
that resulted in the development of glaucoma.  The physician 
did not reference any specific aspects of the appellant's 
clinical history as a basis for his opinion.   This 
distinction is crucial, as the Court has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet. App. 93, 95 
(1993), and Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 
(1991).  The Board finds that the opinion of the VA 
examination is more persuasive than the speculative opinion 
rendered by the appellant's treating physician.

In any case, however, both physicians have identified 
elevated intraocular pressure as a clinically significant 
manifestation of the current right eye pathology.  In this 
regard, notably, both physicians have indicated that 
diagnostic evaluation necessary to properly evaluate 
intraocular pressure was not employed during the appellant's 
period of service.  The VA examiner has indicated that the 
evidence of record reflects that the occurrence of elevated 
intraocular pressure was first clinically shown in 1994, more 
than three decades after the appellant's release from 
service.   

Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's current right eye 
disability, which has been characterized as ocular 
hypertension, is not shown to be of service origin.


Therefore, after a careful review of the record and weighing 
of the evidence, the Board concludes that the preponderance 
of the evidence is against the appellant's claim for service 
connection for a right eye disability.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes the appellant testified at a hearing 
at the RO in January 1999 as to his belief that glaucoma of 
the right eye was first manifested and treated in service.  
In its review of this matter, the Board has considered the 
lay assertions of the appellant, to include the testimony 
presented at a January 1999 hearing, and the statement of an 
acquaintance, both of whom maintain that the appellant's 
right eye disability is of service origin.  Each has 
described symptomatology having its onset during the 
appellant's period of service, and continuing since that 
time.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these assertions regarding the onset 
and severity of the appellant's symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
In this regard, the Board has determined that the 
preponderance of the evidence of record does not demonstrate 
the claimed right eye disability to be of service origin. 


ORDER

Service connection for a right eye disability is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

